Citation Nr: 1231670	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-31 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for residuals of fractures to the second, fourth and fifth fingers of the right hand.

2.  Entitlement to service connection for bilateral sensorineural hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The issues of entitlement to service connection for bilateral sensorineural hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The Veteran's residuals of fractures to his right second, fourth and fifth fingers are manifested by osteoarthritis of the interphalangeal joints, deformity of the 5th metacarpal head, some limited motion, and pain on overuse or in cold temperatures.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for residuals of fractures to the second, fourth and fifth fingers of the right hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5229, 5230 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by pre-adjudication letters sent to the Veteran in October 2007 and January 2008.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran indicated a post-service occupational right fifth finger injury that occurred in 1976 or 1977.  Records associated with this post-service injury were not obtained.  The Veteran did not identify the location of these records, provide a release form for VA to obtain them, nor is there any indication that these 1970s records would contain relevant information as to the current severity of the Veteran's right hand disability.  The Veteran has at no time referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was provided appropriate VA examinations in 2008 and 2011.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Both examiners noted the claims folder was not available for their review at the time of the examinations.  The Board finds, however, that the examiners accurately stated the Veteran's pertinent medical history and did not otherwise indicate unfamiliarity with the facts of this case.  The purpose of the examination, moreover, was to assess the current severity of the Veteran's already service-connected right hand disability (versus etiology).  For these reasons, the Board finds the examinations of record adequate to render a decision here. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding the mere fact that an examiner, private or VA, did not review the claims file does not render an examination inadequate, particularly if it can be shown by the content of the examination that the examiner is familiar with the claimant's medical history). 

VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Increased Rating (Right 2nd, 4th, and 5th fingers)

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  When the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As explained below, the Board finds the Veteran's right hand disability, status post fractures of the 2nd, 4th, and 5th fingers were manifested by consistent symptoms throughout the appellate time frame and, therefore, staged ratings are not appropriate.
 
Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

The Veteran claims his right hand disability warrants a compensable rating due to pain, especially on overuse and in cold weather.  

The Veteran currently has a non-compensable rating under Diagnostic Code 5230, limitation of motion for the ring or little finger.  Under DC 5230, a noncompensable rating is assigned for any limitation of motion of the ring or little finger regardless if the affected hand is dominant or minor; it does not provide for a compensable rating.  38 C.F.R. § 4.71a, DC 5230.  

The index finger can be rated under DC 5229 for limitation of motion of the index or long finger.  38 C.F.R. § 4.71a, DC 5229.  A compensable rating of 10 percent is warranted for the dominant or non-dominant hand where the index finger causes a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse creast of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id. 

Notes accompanying the ratings for single finger impairments indicate, for the index finger, zero degrees of flexion represent the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand at (1).  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  Id.; see also 38 C.F.R. § 4.71a, Plate III.

VA outpatient treatment records are notably silent as to any ongoing treatment for the Veteran's right hand.  He was afforded a VA examination in February 2008 where the examiner noted the Veteran's pertinent history of in-service fractures of the second, fourth and fifth fingers as well as a 1976 or 1977 post-service occupational injury to the fifth finger.  The Veteran indicated the occupational injury was not as serious as in-service fractures.  At the time of the 2008 examination, the Veteran complained of numbness and a dull ache in the three fingers (second, fourth and fifth fingers), worse during the cold season.  The examiner found no evidence of swelling or ankylosis and opposition with the thumb was normal in both hands.  The examiner noted the Veteran's right hand dominance, but found no significant occupational or daily function impairment due to the service-connected disability.  Range of motion testing revealed the Veteran's metacarpophalangeal flexion was limited in the fifth finger to 20 degrees, limited in the fourth finger to 25 degrees, and limited in the second finger to 30 degrees.  Proximal interphalangeal joint flexion was normal in all fingers, except the little finger, which was reduced to 20 degrees.  The hand as whole exhibited a good grip with no evidence of muscle wasting.  The examiner also noted a deformity of the fifth finger.

The Veteran was afforded a VA examination in April 2011, where the examiner similarly noted mild deformity of the fifth finger, specifically on the metacarpal head.  The examiner noted the knuckle is absent.  The Veteran again complained of pain after prolonged use and during the winter, but with no significant effects on his occupation or daily activities.  On examination, the examiner noted osteoarthritis of the interphalangeal joints, primarily on the fourth and fifth digits, confirmed by x-ray, and an old healed fracture on the fifth metacarpal head.  The examiner found full range of motion of all fingers and no evidence of ankylosis or gaps between the fingertips.  Despite the Veteran's complaints of pain, the examiner noted no objective evidence of pain or any change on repetition.  Despite relatively normal findings, the examiner described the Veteran's condition as a "moderate disability." 

In short, the medical evidence shows x-ray evidence of osteoarthritis of the digits along with mild deformity of the fifth finger, but with no evidence of ankylosis or gaps between fingertips.  Thus a compensable rating under DCs 5229 or 5230 is not warranted.

Under DC 5003, for osteoarthritis, a compensable rating is awarded when arthritis is established by X-ray findings involving 2 or more major joints or 2 or more minor joint groups, limitation of motion that is not otherwise compensable under appropriate diagnostic codes for the joint or joints involved, and objective evidence of limitation of motion with confirmed findings of swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Here, the 2011 VA examiner noted x-ray evidence of osteoarthritis of the interphalangeal joints of the Veteran's right hand, primarily affecting the fourth and fifth digits.  The Veteran's disability is not otherwise compensable under appropriate diagnostic codes for the joints involved.  There is conflicting evidence as to whether there is objective evidence of limitation of motion.  That is, the 2008 VA examiner noted limited motion of the various finger joints, whereas the 2011 VA examiner found full range of motion, to include on repetition.  

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. See 38 C.F.R. 
§ 4.45.  

Here, the 2008 and 2011 VA examiners did not objectively observe any change to the Veteran's range of motion on repetition.  While the Veteran indicated pain with overuse or during cold months, neither examiner found the Veteran's disability to significantly impact activities of daily living.  The Veteran indicated he had worked for many years as an insurance agent, and his right hand disability did not interfere with his job despite being right hand dominant.  

On the other hand, the 2008 VA examiner did objectively observe limited motion of the Veteran's right hand fingers whereas the 2011 VA examiner did not.  At both examinations, the Veteran indicated his fingers cause pain and numbness on overuse, especially during winter months.  It is noteworthy, then, that the 2008 VA examination was conducted during a winter month (February), whereas the 2011 VA examination was conducted in April.  

Resolving all reasonable doubt in favor of the Veteran, the Board concludes there is objective evidence that the Veteran's right hand disability, status post fractures to the second, fourth and fifth fingers, cause some amount of functional loss, to include pain and limited motion.

Based on the medical evidence, functional loss considerations, and the Veteran's contentions, the Board finds the Veteran's right hand disability as a whole warrants a 10 percent rating, but no more, for osteoarthritis of minor joint groups with limited motion. 

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected right hand, status post fractures of the 2nd, 4th, and 5th fingers.  There are higher ratings available under the diagnostic codes for other manifestations, but the Veteran's condition is not productive of the manifestations that would warrant the higher ratings.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also considered whether a claim of total disability based on individual unemployability was inferred in the case in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not indicated his right fingers prevent him from working and is currently employed full time.  The medical evidence also does not indicate any significant occupational impairment caused by his service-connected right hand disability.  As such, the Board does not find Rice applicable here.  See id.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran; the Board finds no basis for the assignment of a rating higher than the 10 percent awarded.


ORDER

Entitlement to a rating of 10 percent, but no higher, for residuals of fractures to the second, fourth and fifth fingers of the right hand is granted, subject to the laws and regulations governing monetary awards.




REMAND

The Veteran claims his hearing loss and tinnitus are attributable to in-service noise exposure he experienced working as a crypto tech chief at the end of the jet runway in the Air Force.  He claims his shop was always very noisy and he was never given any hearing protection.  In contrast, he indicates he was exposed to minimal to no noise exposure after service where he first worked in automotive repairs and then as an insurance agent.  

VA outpatient treatment records indicate the Veteran first sought VA treatment for hearing loss in 2007.  At that time, the Veteran reported tinnitus, military and some occupational noise exposure.  With a December 2007 VA outpatient treatment record, the Veteran noted he was given three hearing tests by his employer through the years.  These private hearing tests are not currently of record.  These records are relevant to the Veteran's claim, and VA must make efforts to obtain them.

The Veteran also submitted a statement from a fellow serviceman who confirmed the circumstances of the Veteran's service and the noise level of his shop, which the serviceman indicates was at the end of the jet runway.  The statement also recalls decibel meters placed around the shop towards the end of the Veteran's enlistment and, eventually, ear protectors issued for everyone working in the shop.  

The Veteran was afforded a VA examination in February 2012 where the examiner noted the Veteran's contentions.  Although the "buddy statement" was noted, the examiner indicated the statement was not in the claims folder or otherwise available for review.  The examiner opined the Veteran's hearing loss and tinnitus are not likely attributable to his military service mainly because of the lack of verification of the Veteran's in-service noise exposure and any in-service hearing loss.  

In light of the missing private treatment records and the fact that the buddy statement was not reviewed by the examiner in rendering the opinion, the Board finds the February 2012 VA examination inadequate.  It is not clear whether the examiner's opinion is based on a full and accurate factual picture of the Veteran's claim.  See, e.g. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  Corrective action is necessary.  

Further, the Veteran was last provided a Statement of the Case (SOC) for his tinnitus claim in March 2011, prior to the February 2012 audiological examination.  The RO issued a Supplemental Statement of the Case (SSOC) in June 2012, but the SSOC did not address tinnitus.  If an SOC is prepared before the receipt of further evidence, a supplemental statement of the case (SSOC) must be issued to the Veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2011); see also 38 C.F.R. § 20.1304.  The February 2012 VA examination is relevant and non-duplicative.  The Veteran never waived RO consideration of this new evidence.

The VA is to take this opportunity to also obtain VA outpatient treatment records from April 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide release forms for any private or occupational hearing tests he received since service.  Thereafter, efforts must be made to obtain any and all identified treatment, to include at the VA Medical Center.  All efforts to obtain identified medical records are to be fully documented, and any VA facility must specifically provide a negative response if records are not available.

2.  After the above is complete and records are obtained to the extent available, ask the February 2012 VA audiological examiner to provide an addendum to the opinion.  If the same examiner is not available, then schedule the Veteran for a new VA audiological examination to ascertain the current etiology of any hearing loss disability and tinnitus found.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) must be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any diagnosed hearing loss and/or tinnitus is attributable to his military service in light of in-service noise trauma.  

The examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


